DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in figure 3, reference # 66 is missing, which is listed as the cylinder in paragraph 0078 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in figures 4 & 5, reference # 6 is missing, which is listed as the positions in paragraph 0079 & 0090 of the specification.  (It is unclear if these are typos and should be ref # Ө based on paragraph 0079 or if ref # 6 is supposed to be in the figure.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, 14-16, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dee et al. (Pub No. US 2020/0198766 A1).  
Regarding claim 14
	Dee teaches a system (See figure 1, ref # 100) for controlling a resistive force of an inceptor (See figure 1, ref # 103) of an aircraft (See figure 1, ref # 102) according to a force feel profile (See paragraph 0031 & figures 3 & 5) based on a baseline value of an operating parameter of the aircraft (See figure 1, ref # 102) and defining an amount of resistive force applied to the inceptor (See figure 1, ref # 103) as a function of displacement of the inceptor, (See paragraphs 0026-0028 & figure 1, ref # 103) the system (See figure 1, ref # 100) comprising: one or more data processors (See paragraph 0042 & figure 1, ref # 101 & 111) operatively coupled to an actuator (See figure 1, ref # 113) configured to apply the resistive force to the inceptor; (See paragraphs 0026-0028, 0042, & figure 1, ref # 103) and non-transitory machine-readable memory storing instructions (See paragraph 0042 & claim 9) executable by the one or more data processors and configured to cause the one or more data processors (See paragraph 0042 & claim 9) to: receive data indicative of a current value of the operating parameter; and generate an output configured to cause the actuator (See figure 1, ref # 113) to apply the resistive force to the inceptor (See figure 1, ref # 103) according to the force feel profile (See figures 3 & 5) including a portion shifted (See figure 5) to adjust Page 4Attorney Docket No. 05200495-399US an amount of resistive force defined by the portion for a range of displacement values based on a difference between the current and baseline values of the operating parameter.  (See paragraphs 0031, 0037-0041 & figures 1, 3, & 5)  

Regarding claim 15
	Dee teaches wherein the operating parameter is indicative of an inertial parameter (See figures 2 & 4, ref # 207) of the aircraft.  (See paragraphs 0029, 0032-0035 & figure 1, ref # 102)  

Regarding claim 16
	Dee teaches wherein the operating parameter is indicative of an acceleration.  (See paragraphs 0029, 0032-0035 & figures 2 & 4)  

Regarding claim 18
	Dee teaches wherein a gradient of the portion of the force feel profile (See figures 3 & 5) is unchanged based on the difference between the current and baseline values of the operating parameter.  (See paragraph 0031 & figures 2 & 3)  

Regarding claim 19
	Dee teaches wherein: the force feel profile (See figures 3 & 5) defines a soft stop at a soft stop displacement value; (See figures 3 & 5) and the soft stop displacement value is unchanged based on the difference between the current and baseline values of the operating parameter.  (See paragraphs 0031, 0037-0041 & figures 2 & 3)  

Regarding claims 1, 2, 3, 5, & 6
	The operation of the apparatus of claims 14, 15, 16, 18, & 19 meets the limitation of the method of claims 1, 2, 3, 5, & 6.  

Regarding claim 7
	Dee teaches wherein the portion of the force feel profile (See figures 3 & 5) is shifted within a prescribed boundary.  (See paragraphs 0037-0041 & figure 5)  

Regarding claim 8
	Dee teaches wherein the portion of the force feel profile (See figures 3 & 5) is shifted by an adjustment amount determined using a product of a constant and the difference between the current and baseline values of the operating parameter.  (See paragraphs 0037-0041 & figure 5)  

Regarding claim 9
	Dee teaches wherein: the portion of the force feel profile (See figures 3 & 5) is a first portion (See figures 3 & 5, ref # 301) of the force feel profile; (See figures 3 & 5) the range of displacement values is a first range of displacement values; the force feel profile (See figures 3 & 5) includes a second portion (See figures 3 & 5, unlabeled sections of graph other than ref # 103) corresponding to a second range of displacement values greater than the first range of displacement values; (See figures 3 & 5) and the method includes leaving the second portion of the force feel profile (See figures 3) unchanged based on the difference between the current and baseline values of the operating parameter.  (See paragraphs 0031, 0037-0041 & figure 3)  

Regarding claim 10
	Dee teaches wherein: the portion of the force feel profile (See figures 3 & 5) is a first portion (See figures 3 & 5, ref # 301) of the force feel profile; (See figures 3 & 5) the range of displacement values is a first range of displacement values; the force feel profile (See figures 3 & 5) includes a second portion (See figures 3 & 5, unlabeled sections of graph other than ref # 103) corresponding to a second range of displacement values greater than the first range of displacement values; (See figures 3 & 5) and the method includes shifting (See figure 5) the second portion (See figures 3 & 5, unlabeled sections of graph other than ref # 103) of the force feel profile (See figure 5) based on the difference between the current and baseline values of the operating parameter to adjust an amount of resistive force defined by the second portion (See figures 3 & 5, unlabeled sections of graph other than ref # 103) of the force feel profile (See figure 5) for the second range of displacement values.  (See paragraphs 0037-0041 & figure 5)  

Regarding claim 11
	Dee teaches wherein: the operating parameter is a first operating parameter; (See paragraphs 0032-0035 & figures 2 & 4) the force feel profile (See figures 3 & 5) is based on a baseline value of a second operating parameter of the aircraft; (See figure 1, ref # 102) and the first operating parameter is different from the second operating parameter.  (See paragraphs 0032-0035 & figures 2 & 4)  

Regarding claim 12
	Dee teaches comprising: receiving data indicative of a current value of the second operating parameter of the aircraft; (See paragraphs 0032-0035 & figure 1, ref # 102) and based on a difference between the current and baseline values of the second operating parameter, shifting the portion (See figure 5) of the force feel profile (See figures 3 & 5) corresponding to the range of displacement values to adjust an amount of resistive force defined by the portion of the force feel profile (See figures 3 & 5) for the range of displacement values.  (See paragraphs 0031, 0037-0041 & figures 1-5)  

Regarding claim 20
	Dee teaches a method of controlling a resistive force of an inceptor (See figure 1, ref # 103) of an aircraft (See figure 1, ref # 102) according to a force feel profile (See figures 3 & 5) defined as a two-dimensional graph having a first axis representing displacement values for the inceptor (See figure 1, ref # 103) and a second axis representing corresponding resistive force values applied to the inceptor, (See figure 1, ref # 103) the force feel profile (See figures 3 & 5) being based on a baseline value of an operating parameter of the aircraft, (See paragraphs 0031, 0037-0041 & figure 1, ref # 103) the method comprising: receiving a current value of the operating parameter; based on a difference between the current and baseline values of the operating parameter, shifting a portion (See figure 5) of the baseline force feel profile (See figures 3 & 5) along the second axis; (See paragraphs 0037-0041 & figure 5) and controlling the resistive force of the inceptor (See figure 1, ref # 103) according to the force feel profile (See figures 3 & 5) including the shifted portion.  (See paragraphs 0031, 0037-0041 & figure 5)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al. (Pub No. US 2020/0198766 A1) as applied to claims 1 & 14 above, and further in view of Zierten et al. (Pub No. US 2019/0176969 A1).  
Regarding claim 17
	Dee is silent about wherein the operating parameter is indicative of a load on a flight control surface of the aircraft.  
	However, Zierten teaches wherein the operating parameter is indicative of a load on a flight control surface of the aircraft.  (See paragraphs 0021, 0026, 0029-0031 & figures 1-3 & 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an operating parameter that is indicative of a load on a flight control surface of the aircraft as taught by Zierten in the aircraft of Dee, so as to control the flight control surface and the resistive force of the inceptor.  

Regarding claim 4
	The operation of the apparatus of claim 17 meets the limitation of the method of claim 4.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, 
The prior art does not disclose or suggest the claimed “wherein the portion of the force feel profile is shifted by an adjustment amount, the adjustment amount is determined using: a product of a first constant and the difference between the current and baseline values of the first operating parameter; and a product of a second constant and a difference between the current and baseline values of the second operating parameter, the first constant being different from the second constant” in combination with the remaining claim elements as set forth in claim 13.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Gillett, Jr. et al. (Pub No. US 2017/0017241 A1) discloses an aircraft and method, an inceptor, a feel force profile, an actuator, a soft stop, a hard stop, a first portion with a first range of displacement values, and a second portion with a second range of displacement values greater than the first range of displacement values.  The reference Faucon et al. (Pub No. US 2017/0341734 A1) discloses an aircraft and method, an inceptor, a feel force profile, an actuator, a soft stop, a hard stop, a first portion with a first range of displacement values, and a second portion with a second range of displacement values greater than the first range of displacement values.  The reference Good et al. (Pub No. US 2017/0190410 A1 A1) discloses an aircraft and method, one or more data processors, an actuator, a non-transitory machine-readable memory with instruction.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647